Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 19-20178-CR-CMA

   UNITED STATES OF AMERICA

   v.

   ROBERT SHAPIRO,

               Defendant.
   _________________________________/

              UNITED STATES OF AMERICA’S SENTENCING MEMORANDUM

          The United States of America respectfully submits this sentencing memorandum for the

   Court’s consideration. For years, Shapiro spearheaded an aggressive fraud, Ponzi, and tax evasion

   scheme, through which he personally netted more than $36 million. See Ex. 1. Shapiro’s profit

   was not coincidental, but rather by design; the entire point of the complex conspiracy that

   blossomed at Woodbridge was to enrich Shapiro, his family members, and his co-conspirators at

   the expense of investors and the Internal Revenue Service. Shapiro spent his fraudulently obtained

   money cavalierly, on luxury homes, wines, designer clothing and custom-designed jewelry for his

   wife, country club fees, travel, Chagall paintings, gold coins, and in sizable donations to political

   causes matching his personal beliefs. Id. These plainly personal expenses were financed on the

   backs of elderly investor victims’ nest eggs, for whom their investments – which were modest, in

   comparison to Shapiro’s expenditures – meant everything. Some of these elderly victims worked

   for decades for their hard-earned dollars, and – because of the substantial financial losses Shapiro

   caused them – they will now have to go back to work in their own retirement age in order to afford

   living expenses. The fallout is emotional and physical, not just financial. Against this backdrop,

   Shapiro’s age and health are no justification for his crimes or for the significant departure he seeks.

   For years, he stole from other retirees to pad his own retirement lifestyle, all because of his greed.
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 2 of 19



           In addition to defrauding thousands of investors, the majority of whom were – like Shapiro

   – over sixty years old, Shapiro’s crimes involved deception to regulatory agencies, including the

   Securities and Exchange Commission (“SEC”) and the Internal Revenue Service (“IRS”), and

   efforts to shield his assets from seizure that continued even after his arrest. To this day, Shapiro

   seeks to minimize his actions, as he denies the scope of the harm caused by the fraud he devised

   and led. A substantial sentence is warranted based on his years of egregious conduct, the scheme’s

   devastating impact on a vulnerable population, the need for specific and general deterrence, and

   the need to promote respect for the law. For the reasons explained below, and to be detailed via

   testimony at the sentencing hearing, the Court should sentence him to a term of twenty-five years’

   imprisonment, which will provide sufficient, but not greater than necessary, punishment.

      I.      PROCEDURAL HISTORY

           On April 4, 2019, a grand jury in the Southern District of Florida returned an indictment

   charging Defendants Shapiro, Dane Roseman a/k/a “Dayne Roseman” (“Roseman”), and Ivan

   Acevedo (“Acevedo”) with one count of conspiracy to commit mail fraud and wire fraud, in

   violation of Title 18, United States Code, Section 1349 (Count 1); Shapiro and Acevedo with one

   count of mail fraud, in violation of Title 18, United States Code, Section 1341 (Count 2); Shapiro

   and Roseman with four additional counts of mail fraud, in violation of Title 18, United States

   Code, Section 1341 (Counts 3 through 6); Shapiro and Roseman with two counts of wire fraud, in

   violation of Title 18, United States Code, Section 1343 (Counts 7 through 8); Shapiro with one

   count of conspiracy to commit money laundering, in violation of Title 18, United States Code,

   Section 1956(h) (Count 9); and Shapiro with one count of evasion of payment of federal income

   taxes, in violation of Title 26, United States Code, Section 7201 (Count 10). See D.E. 3, 11.




                                                    2
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 3 of 19



             Trial in Defendant Shapiro’s case was subsequently scheduled to begin with jury selection

   on August 5, 2019 based upon his assertion of his speedy trial rights (D.E. 79). 1

             On August 7, 2019, Shapiro changed his plea from not guilty to guilty. Pursuant to a plea

   agreement, he pled guilty to Counts 1 and 10 of the Indictment (D.E. 139); he also signed, along

   with his counsel, a stipulated factual proffer in support thereof (D.E. 140).

             Shapiro filed objections, and the Government filed a response to Shapiro’s objections (D.E.

   160), to the Presentence Investigation Report (“PSR”). 2 Shapiro also filed a 39-page sentencing

   memorandum on October 10, 2019 (D.E. 163). The Final PSR and Addendum thereto were issued

   on October 11, 2019 (D.E. 164).

       II.      FACTUAL BACKGROUND

                a. The Fraud Scheme and Money Laundering Activities

             Shapiro spearheaded a $1.3 billion Ponzi scheme through a network of entities, including

   Woodbridge Group of Companies, LLC (collectively, “Woodbridge”), that involved the sale of

   securities to more than 8,000 people. Woodbridge employed approximately 130 people in offices

   in six states, the first of which was in Boca Raton. At all times, Shapiro was Woodbridge’s owner,

   President, and CEO, and maintained control over the company and its affiliates. As witness

   testimony will demonstrate at sentencing, the net loss caused to investors was over $450 million.

             The fraud scheme ran from July 2012, through December 4, 2017, when Woodbridge filed

   for Chapter 11 bankruptcy and defaulted on its obligations to investors. The scheme was massive

   in terms of its financial magnitude, duration, and the volume of victims, many of whom are elderly

   and dispersed across the country – and some of whom will be traveling to Miami for the sentencing.


   1
             Co-defendants Roseman and Acevedo have been set for trial in June 2020 (D.E. 162).
   2
          The Government’s Response to Shapiro’s Objections (D.E. 160) did not purport to be a
   sentencing memorandum. The instant pleading is the Government’s Sentencing Memorandum.
                                                      3
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 4 of 19



   For years, Defendant Shapiro and his co-conspirators, including co-defendants Roseman and

   Acevedo, made material misrepresentations and used high-pressure sales tactics to trick these

   thousands of victims into investing their funds. Woodbridge claimed, primarily, to offer investors

   opportunities to make money by helping to fund real estate loans.

          Woodbridge mainly promoted two types of products during the scheme: the first position

   commercial mortgage (“FPCM”) and private placement fund offerings (“Fund Offerings”).

   Regarding the FPCM, Woodbridge promised investors five to eight percent annual interest, paid

   monthly, with a return of their principal after 12 to 18 months, and assigned each a pro-rata first

   position interest in the underlying property. Based on Woodbridge’s lies and omissions, the

   victims believed that their money would be used to finance mortgages to third-party property

   owners, and that third parties would be making interest payments to Woodbridge; they were also

   made to believe that real estate assets secured their investments, and at minimum, that

   Woodbridge’s real estate dealings would generate the funds used to pay the return on their

   investments. Misleading marketing materials were disseminated online, as well as to external sales

   agents, who, instead of acting independently, pitched investors in return for commissions from

   Woodbridge. The investors were made to believe the investment was very safe, akin to annuities.

          With regard to the Fund Offerings, Woodbridge purportedly limited these investments to

   accredited investors with a $50,000 minimum subscription, and provided for a five-year term with

   a six to ten percent aggregate annual return paid monthly, and a two percent “accrued preferred

   dividend.” Woodbridge represented to investors that their funds would be used, and their returns

   would be generated by, real estate acquisitions and investments, notably including Woodbridge’s

   FPCMs. In effect, the Fund Offerings were investments into pooled FPCMs. Shapiro demanded

   that Roseman and the internal sales team seek to move FPCM investors into the Fund Offerings.



                                                   4
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 5 of 19



          In reality, Woodbridge used investor funds to pay Shapiro and entities he controlled;

   concealed the fact that Shapiro, not third parties, controlled the vast majority of the properties;

   concealed the fact that the advertised business models were not profitable; and kept the scheme

   going with Ponzi payments, i.e., by using new investors’ money to pay off the old investors. See

   Ex. 10. The investment was risky and not diversified. Shapiro not only disguised his ownership

   role as to many Woodbridge properties, but also hid his indebtedness to the IRS from investors.

          The crime was borne of greed and self-indulgence. As a result of the Woodbridge fraud

   scheme, Shapiro received approximately $36 million (net) in investor funds, far more than any of

   his co-conspirators. See Ex. 1. He used millions of dollars to, among other things, pay for private

   air travel throughout the world, including France, Spain, Portugal, Italy, England, Ireland, French

   Polynesia, Australia, Israel, New Zealand, and Mexico; purchase valuable artwork; purchase high-

   end jewelry; make payments on luxury vehicles; pay his ex-wife and children; finance homes and

   home remodeling (a turtle pond, home office, and wine cellar); and to donate to political causes.

   Id. Some of Shapiro’s personal expenditures were directly paid for from corporate accounts, while

   other items were purchased through his wife’s credit cards, and then Woodbridge investor funds

   were used to pay off the credit card debts, as demonstrated by email and bank account records.

   Shapiro also used accounts held in the name of his wife and his wife’s entities to aid him in money

   laundering and concealing funds from the IRS. In sum, Shapiro poured Woodbridge investors’

   funds into his multi-account piggybank, and spent Woodbridge investors’ funds as if they came

   from a personal trust fund. See Ex. 1-6; 8 hereto (Ex. 1-overall flow of funds/tracing of net $36

   million to Shapiro; Ex. 2-tracing of high-end art purchases; Ex. 3-tracing of payments re: Shapiro’s

   luxury home, 4030 Longridge; Ex. 4-tracing of Louis Vuitton and Jimmy Choo purchases; Ex. 5-

   tracing of gold coin expenditures; Ex. 6-tracing of jewelry expenditures; Ex. 8-tracing of wine).



                                                    5
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 6 of 19



          Shapiro went to great lengths to keep the fraud – and his profits – going, even in the face

   of hurdles such as regulatory and enforcement actions. Shapiro violated an emergency cease-and-

   desist order issued by the Securities Commissioner for the State of Texas by (1) offering to make

   “under-the-table” payments in untraceable gold coins to salespeople who agreed to continue

   soliciting investors regardless of the cease-and-desist order; and (2) arranging for certain

   salespeople to receive investor money through intermediary Regulation D corporations instead of

   having investor money sent directly to Woodbridge.

          Furthermore, it was not just in Texas that Woodbridge had been ordered to halt its

   activities. During the course of the conspiracy, at least five states, including Texas, Massachusetts,

   Arizona, Pennsylvania, and Michigan, issued cease and desist orders against one or more of the

   Woodbridge entities based on their unregistered sale of securities. Shapiro and his co-conspirators

   nonetheless continued to sell their investment products to residents of those states, and engaged in

   deceptive conduct with respect to pending state regulatory actions against Woodbridge. Shapiro

   instructed Roseman to affirmatively withhold Woodbridge’s state regulatory problems from

   investors, and to only tell investors in the event that they ask. Furthermore, Shapiro, Roseman,

   and their co-conspirators mischaracterized the dispositions of these regulatory actions to the

   external sales agents, who assisted Woodbridge in pushing its business to investors, and the

   investors themselves, by claiming that Woodbridge had been “exonerated” of wrongdoing by the

   states, when no such determination was actually made.

          Towards the end of the conspiracy, Shapiro, Roseman, and their co-conspirators began

   transitioning investors into a new Woodbridge product called a Co-Lending Opportunity

   (“CLO”). The CLO mirrored the FPCM in every material respect save one—the CLO’s term was

   for nine months. This was an apparent effort to avoid having to market the CLO as a security. In



                                                     6
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 7 of 19



   email communications, Shapiro and Roseman contended that Woodbridge could circumvent some

   states’ regulatory agencies by moving investors from the FPCM and Fund Offerings to the CLO,

   and planned to switch first, then settle quietly, with the states that issued cease and desist orders.

          Beginning in the summer of 2017, Shapiro began exploring the possibility of filing for

   bankruptcy. However, Shapiro and his co-conspirators continued advertising investments for

   FPCM, Fund Offerings and CLOs through all mediums, and continued to accept investor money

   without disclosing that Woodbridge was insolvent and on the verge of bankruptcy. Woodbridge

   received more than $52 million of investor money from October 2017 through the filing of its

   bankruptcy on December 4, 2017. 3 Indeed, fundraising ballooned in Woodbridge’s later years,

   though financial analysis demonstrates that the Ponzi scheme began very early on. See Ex. 10.

          The SEC conducted a parallel investigation and, in December 2017, filed an emergency

   action for relief, shortly after Woodbridge declared bankruptcy. In the SEC matter, District Court

   Judge Marcia G. Cooke issued an asset freeze order directed at Shapiro and his associates ordering

   them to stop using investor money. See United States v. Shapiro, et al., Case No. 1:17-CV-24624-

   MGC, Order Granting Emergency Ex Parte Motion for Asset Freeze and Other Relief (D.E. 13)

   (S.D. Fla. Dec. 20, 2017). In addition, immediately prior to the asset freeze and Woodbridge’s

   bankruptcy filing (from ~April 2017 to November 2017), Shapiro diverted millions of dollars to

   several bank accounts opened in the name of his wife. Employee interviews and financial analysis

   revealed that Shapiro used this money – which consisted of funds traceable to Woodbridge’s




   3
           Employee interviews and emails obtained during the investigation revealed that there were
   canaries in the coalmine internally, and that troubles became especially apparent after the
   Owlwood Estate refinancing; however, the support staff and lower-level salespersons were still
   kept in the dark regarding Shapiro’s bankruptcy plans. This was of a piece with how Shapiro had
   designed Woodbridge as a compartmentalized business, with persons in different physical
   locations and departments working as spokes under his and his co-conspirators’ control.
                                                     7
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 8 of 19



   victim investors – to fund new business ventures, including companies called “Commercial Bridge

   Lenders, LLC” and “Lionshare Lending, LLC,” for his continued benefit. See Ex. 7.

          In particular, on April 30, 2018 – months after the bankruptcy and SEC asset freeze – one

   of Jeri Shapiro’s many accounts, containing funds 100% traceable to Woodbridge victims,

   transferred $140,000 to Commercial Bridge Loan, LLC’s Regions Bank account ending in 8628.

   See Ex. 7 (tracing of certain Woodbridge investor-derived funds, pre-and post-bankruptcy). About

   two weeks later, on May 12, 2018, another one of the entities under Jeri Shapiro’s name, Schwartz

   Media Buying Co. LLC, cut a $1.2 million check to Commercial Bridge Loan, LLC – again funded

   by money traceable to Woodbridge victims. Id. Thereafter, between in or around September 2018

   and January 2019, the Commercial Bridge Loan, LLC account funneled approximately $174,000

   back to another account opened in the name of Jeri Shapiro. Id. That Shapiro’s wife would

   perform these transactions without her husband’s knowledge would be fundamentally at odds with

   the scheme’s operation, his admissions (D.E. 140 at 6-7), and the great weight of the evidence.

          Shapiro’s asset concealment and diversion did not even end with his arrest in April 2019.

   The investigation more recently revealed that, days after his arrest in this case, Shapiro’s wife

   opened and accessed storage facilities containing valuables funded by victims’ money. While, in

   accordance with the terms of his plea agreement, after his guilty plea, Defendant’s counsel

   ultimately – and commendably – disclosed to the United States the location and existence of a

   storage unit in California, investigation of the storage facility’s access records revealed that the

   unit was first leased just after Defendant’s arrest, by his wife. When law enforcement later

   responded to search the unit, they discovered a Mark Chagall painting and more than $250,000 in

   gold coins inside. Financial tracing analysis revealed that the Chagall painting was purchased with

   Woodbridge investor funds during the conspiracy (see Ex. 2). Regarding the gold coins, while



                                                    8
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 9 of 19



   approximately $250,000 worth of gold coins were found in Shapiro’s storage unit, tracing analysis

   revealed that Woodbridge funds were used to purchase approximately $920,199 in gold coins

   between July 2012 and June 2016 (Ex. 5). As described above, some gold coins were used to pay

   co-conspirators as, essentially, bribes in return for assistance with evading regulators, but even so;

   that leaves hundreds of thousands of dollars’ worth of gold coins outstanding, unaccounted for to

   this day. It is unknowable to what extent Shapiro depleted assets held in the storage facility or

   elsewhere prior to his decision to plead guilty, either by himself or with his wife’s assistance. It

   is clear, however, that Shapiro’s wife obtained and stored assets at this facility after his arrest,

   which took place well after the SEC asset freeze and bankruptcy. It is also clear that the assets

   stored in this facility were purchased with Woodbridge investor funds. See Ex. 2, Ex. 5.

              b. Shapiro’s Tax Evasion

          While the Woodbridge fraud, money laundering, and Ponzi schemes spanned five more

   recent years, Shapiro’s criminal conduct spanned decades. Shapiro pled guilty to willfully

   attempting to evade and defeat payment of income tax due and owing to the United States for

   calendar (tax) years 2000 through 2005, with total tax due and owing in excess of six million

   dollars, as charged in Count 10 of the Indictment. Shapiro’s evasion began in or around January

   2002 and continued through 2019. He did so by, among other means: (a) filing false and fraudulent

   individual income tax returns (IRS Form 1040s), in which he understated his income; (b) creating

   RS Trust in the State of Nevada on or about June 25, 2013, to conceal his assets and income; (c)

   transferring approximately $60,537,176 from RS Trust to nominee accounts controlled by him; (d)

   creating and using nominee accounts to pay personal expenses totaling approximately $36 million

   (net) (see Ex. 1), including the purchase and renovation of his home, luxury airline travel, wine,

   entertainment, luxury vehicles, and jewelry; and (e) filing a false and fraudulent IRS Form 656-L,



                                                     9
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 10 of 19



   “Offer in Compromise (Doubt As To Liability),” with the IRS in Plantation Florida, on or about

   March 13, 2017, wherein he lied about his physical home address on the signed form under penalty

   of perjury, and claimed to live at a location worth substantially less than the approximately $6.7

   million dollar property in which he resided. See Ex. 3 (4030 Longridge tracing); Ex. 9 (photos).

          Shapiro’s income tax returns for 2000 through 2005 failed to accurately disclose his

   income. He significantly underreported income, and for tax years 2001 through 2003, showed $0

   in taxes due and owing. Over the years, Shapiro also attempted to contest the amounts that he

   owed through civil tax litigation, but did not prevail. In particular, Shapiro previously argued that

   he should not have to pay tax penalties or interest on amounts due and owing, and that he should

   receive an abatement: (1) because of statute of limitations arguments as to tax years 2000 through

   2002; and (2) because of his medical condition, specifically, suffering and then recovering from

   cancer (Hodgkin’s Lymphoma) for tax years 2003 to 2005. That request did not succeed, and as

   a matter of logic, the argument he advanced regarding his cancer preventing payment did not make

   much sense – as his physical conditions did not seem to inhibit him in any way from taking in and

   concealing money during that time period, but he claimed they justified his failure to pay the IRS.

          In 2008, the IRS issued a summons and filed tax liens. Shapiro, through his attorneys,

   mounted challenges to the IRS’s collection efforts, including by filing multiple petitions in United

   States Tax Court from 2008 through 2010, and submitting requests to the IRS for settlement offers.

   Even in this part of the process, Shapiro misrepresented or failed to accurately disclose assets and

   income. For example, in 2010, Shapiro’s power of attorney provided an unsigned Form 433-A

   (Collection Information Statement) as part of a collection due process request. Yet, Shapiro did

   not report properties, investments, or cars on the form, and ultimately, his representative told the

   IRS that Shapiro was unwilling to turn over signed financial disclosures.



                                                    10
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 11 of 19



             Despite his knowledge of his outstanding tax liability, Shapiro continued to evade payment

   of the taxes due and owing by creating the RS Protection Trust in 2013; shielding assets; and

   including misleading or false information, or declining to report financial information, to the IRS.

   Ultimately, the IRS placed a lien on his $6.7 million home, 4030 Longridge, in 2017, and Shapiro

   offered to settle with the IRS; but the settlement fell apart when again, Shapiro refused to complete

   a Form 433-A which called for complete disclosure of his assets and finances.

             Shapiro has now in part corrected what he had reported, and paid some penalties; yet, even

   considering reporting and payments for more recent tax years up to 2016, as of September 23,

   2019, he still owed more than approximately $3.6 million (PSR Addendum, D.E. 164-1 at 6).

      III.      GUIDELINES CALCULATIONS IN SHAPIRO’S PSR

             The PSR (D.E. 164) calculates Shapiro’s base offense level as 7, pursuant to U.S.S.G. §

   2B1.1(a)(1) (PSR ¶ 120). Twenty-eight (28) levels are added, pursuant to § 2B1.1(b)(1)(O),

   because a reasonable and conservative estimate of loss caused is approximately $485 million (PSR

   ¶ 121). Six (6) additional levels are added because the offense involved mass marketing and

   resulted in a substantial financial hardship to 25 or more victims, pursuant to § 2B1.1(b)(2)(C)

   (PSR ¶ 122). Two (2) additional levels are added pursuant to § 2B1.1(b)(9)(C) because Shapiro

   violated a prior, specific administrative or judicial order (PSR ¶ 123). Two additional levels are

   added pursuant to § 2B1.1(b)(10)(C) because the defendant’s conduct constituted sophisticated

   means (PSR ¶ 124). Probation also recommended application of a four-level enhancement for

   Shapiro’s role as an organizer or leader, pursuant to § 3B1.1(a) (PSR ¶ 127); a two-level

   enhancement because he knew, or should have known, the offense targeted vulnerable victims, in

   accordance with § 3A1.1(b)(1) (PSR ¶ 125); and an additional two-level enhancement for the large

   number of vulnerable victims (the elderly), per § 3A1.1(b)(2) (PSR ¶ 126). As Probation



                                                     11
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 12 of 19



   determined that Shapiro has clearly accepted responsibility for his criminal conduct, and that

   acceptance was timely (PSR ¶¶ 142-143), and that, based upon the grouping rules, the conspiracy

   offense has a guidelines estimate in excess of the tax offense, in sum, Shapiro’s combined adjusted

   offense level, according to the PSR, is 53 (PSR ¶ 140) – and the total offense level is 43 (PSR ¶

   144). That would correspond to life based upon the sentencing table. However, as the advisory

   range is in excess of the statutory maximum based on the plea agreement, which is 25 years’

   imprisonment, the recommended guidelines range is 300 months’ imprisonment (PSR ¶ 188).

      IV.      25 YEARS’ IMPRISONMENT IS WARRANTED BASED ON THE § 3553(a)
               FACTORS AND THE SPECIFIC CIRCUMSTANCES OF THIS CASE.

               a. The seriousness of the conduct and the need to promote respect for the law:

            Shapiro’s crime is in the category of the most serious financial crimes a person can commit.

   Shapiro engaged in a complicated, self-serving fraud that targeted elderly investors, in devastating

   and prolonged fashion. Both its duration and complexity are notable, even when compared to

   other financial crimes and Ponzi schemes. Shapiro recruited others into his ever-expanding

   scheme, and, for the purpose of making his own retirement more extravagant, stole the life savings

   of others, forcing some to go back to work in order to recoup their investments. Shapiro’s tax

   evasion – which spanned decades and clearly animated his choices to place his shell companies

   and assets in his wife’s name – provides additional reason to fashion a sentence that will promote

   respect for the law. Another facet of his crimes revealing a strong need to sentence him to a

   substantial term of imprisonment is the fact that Shapiro repeatedly circumvented, and enlisted

   others to help him circumvent, multiple orders from state securities regulators; the SEC’s asset

   freeze; and the bankruptcy proceeding that he caused in the first place, by operating a massive

   fraud and Ponzi scheme through Woodbridge. See Ex. 7. Nor did his obstructive behavior and

   asset depletion cease with his arrest. Accordingly, the guidelines accurately reflect the seriousness

                                                    12
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 13 of 19



   of Shapiro’s egregious conduct. Indeed, because of the parties’ negotiated plea agreement, a

   sentence of the statutory maximum of 25 years’ imprisonment is below what the guidelines would

   ordinarily recommend for a crime of this magnitude and seriousness: level 43, life imprisonment.

              b. The need to avoid unwarranted disparities with similarly situated offenders:

          A Guidelines sentence is necessary to avoid unwarranted disparities with defendants who

   have committed crimes of similar scope. While Shapiro has submitted a table of sentences from

   other matters, the United States has amassed its own collection of cases which bear greater

   similarities to the facts of this case, and they tend to show that, based on the scope of Shapiro’s

   fraud and the number of victims, even considering his age, a 25-year sentence is, if anything, on

   the lower end of the spectrum. The Government respectfully requests the Court to consider:

      •   United States v. Edwin Fujinaga, No. 2:15-cr-00198-GMN-NJK (D. Nev. June 17, 2019)
          (D.E. 338) (following trial, sentencing 72 year-old defendant to 50 years’ imprisonment
          for his role in spearheading a fraud and $1.12 billion Ponzi scheme, which involved
          approximately 10,000 Japanese victims).

      •   United States v. Norman Schmidt, 594 F.3d 1270, 1272 (10th Cir. 2010) (sentence of 330
          months for 72 year-old defendant who orchestrated Ponzi scheme with investor losses of
          approximately $40 million deemed reasonable; defendant was sentenced post-trial).

      •   United States v. Arthur Lamar Adams, No. 3:18-cr-00088-CWR-LRA (S.D. Miss. Nov. 8,
          2018) (D.E. 21) (sentencing 58 year-old organizer and leader of approximately $165
          million Ponzi scheme, involving approximately 200-300 investor victims, to 27 years’ (325
          months’) imprisonment following entry of guilty plea).

      •   United States v. Kevin Merrill, No. 1:18-cr-00465-RDB-1 (D. Md. Oct. 11, 2019) (D.E.
          146) (sentencing 54 year-old organizer/leader of estimated $396 million Ponzi and fraud
          scheme to 22 years’ (240 months’) imprisonment, following entry of plea agreement;
          defendant’s wife was also involved, and unlike here, she was also charged and convicted).

      •   United States v. Antonio Carlos De Godoy Buzaneli, No. 0:17-cr-00284-MJD-HB (D.
          Minn. Apr. 10, 2019) (D.E. 132) (following guilty plea, sentencing 57 year-old defendant,
          who was also a South Floridian, and who spearheaded an approximately $150 million
          Ponzi and investment fraud scheme involving Brazilian factoring, to 20 years’ (240
          months’) imprisonment, and to pay restitution of approximately $51 million).

                                                   13
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 14 of 19



      •   United States v. Raymond Montoya, No. 18-10225-GAO (D. Mass. Mar. 25, 2019) (D.E.
          44-46) (sentencing 70 year-old defendant who spearheaded $38 million Ponzi scheme to
          175 months’ imprisonment following plea, where guidelines range was 210-262 months).

      •   United States v. Lee Loomis, No. 12-cr-00315-JAM (E.D. Cal. Oct. 5, 2018) (D.E. 699)
          (following guilty plea, sentencing 60 year-old defendant who spearheaded approximately
          $10 million Ponzi scheme to 12 years’ (144 months’) imprisonment, in case involving
          approximately 183 investor victims).

          In formulating its sentencing recommendation, the United States has also considered

   sentences imposed in the following white collar cases in this District, some of which involved less

   serious conduct, in terms of duration and victim impact, as compared to the conduct at issue here:

      •       United States v. Leonard Bogdan, No. 05-14090-CR-Martinez (S.D. Fla.) (sentence of
              360 months involving investment fraud with approximately 191 victims and loss of
              approximately $11.5 million).

      •       United States v. Darryl Burke, No. 13-20616-CR-Cohn (S.D. Fla.) (sentence of 360
              months in connection with bank fraud involving more than $7 million in losses for
              numerous fraudulent mortgages).

      •       United States v. Domenico Rabuffo, No. 14-20008-CR-Moore (S.D. Fla.) (sentence of
              327 months in connection with bank fraud involving more than $27 million in losses
              for numerous fraudulent mortgages and approximately 50 victims).

      •       United States v. Monte Grow, No. 16-CR-20893-FAM (S.D. Fla.) (sentence of 262
              months for pharmacy fraud involving $39 million loss to Medicare).

      •       United States v. Serge Francois, No. 16-20399-CR-Gayles (S.D. Fla.) (sentence of 204
              months for owner of pharmacy involving $30 million fraud loss).

      •       United States v. Jose Carlos Morales, No. 12-20644-CR-Lenard (S.D. Fla.) (sentence
              of 144 months for owner of pharmacy who pleaded guilty to health care fraud involving
              a loss of $23 million).

          Here, the victims were largely elderly retirees, not sophisticated investors, setting this case

   apart from many investment frauds, and the victims numbered in the thousands, not hundreds.

   Furthermore, when considering his tax crimes, Shapiro’s conduct is more serious than many of

   these cases because he chose to commit these crimes over the course of nearly two decades.


                                                    14
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 15 of 19



              c. The need for specific and general deterrence:

          The Eleventh Circuit has explicitly emphasized the significance of “general deterrence . . .

   in white-collar cases, where the motivation is greed.” United States v. Hayes, 762 F.3d 1300,

   1308-09 (11th Cir. 2014); see also, e.g., United States v. Kuhlman, 711 F.3d 1321, 1328–29 (11th

   Cir. 2013) (vacating, as substantively unreasonable, sentence of time served, which represented a

   57-month downward variance, for defendant responsible for $3 million health care fraud scheme,

   noting that “[s]uch a sentence fails to achieve an important goal of sentencing in a white-collar

   crime prosecution: the need for general deterrence,” and that “[w]e are hard-pressed to see how a

   non-custodial sentence serves the goal of general deterrence.”), cert. denied, 134 S. Ct. 140, 187

   L. Ed. 2d 38 (2013). Although Shapiro has no criminal history, estimates suggest that more than

   seventy percent of fraud offenders, which includes the vast majority of white collar offenders, have

   little or no criminal history. See Selected Sentencing, Guideline Application, and Demographic

   Information for § 2B1.1 Offenders, Fiscal Year 2012, U.S. SENT’G COMM’N (Sept. 18, 2013).

           This suggests a particular need to deter those in the community who lead superficially law-

   abiding lives, and have no notable prior convictions, but, like Shapiro, commit fraud for years,

   without getting caught. Moreover, courts have also found that, in the context of white collar crime,

   positive employment history is no mitigating factor, particularly where, as here, the employment

   history enabled and/or served as the vehicle for the offenses of conviction. See, e.g., United States

   v. Whitehead, 559 F.3d 918, 921 (9th Cir. 2009) (Gould, K., dissenting from denial of rehearing

   en banc) (“We can hardly be surprised if a white collar criminal has a good employment history –

   otherwise, he or she would likely not be in a position to commit the crime.”).

          As demonstrated by the cases cited above, many Ponzi and financial fraud scheme leaders

   start committing these crimes at even more advanced ages than Shapiro (in their seventies).



                                                    15
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 16 of 19



   Though it is appropriate for the Court to consider the complete picture of who the defendant is,

   including his age, here, Shapiro’s age and medical history perhaps makes him the type of person

   who may have been, at the time he chose to commit these crimes, even more acutely aware than

   younger defendants as to how financial losses may impact a retiree’s life. And yet, he chose to

   essentially rob hardworking Americans all the same, despite having lived the decades he did.

      V.      SHAPIRO’S SENTENCING MEMORANDUM FAILS TO JUSTIFY A
              VARIANCE OR DOWNWARD DEPARTURE OF 50%, OR TO ANY DEGREE.

              a. Shapiro’s Age and Medical Conditions Fail to Justify Variance or Departure.

           Contrary to what Shapiro suggests, his condition is not so unusual or extreme that the

   Bureau of Prisons cannot handle his care. The Bureau of Prisons is equipped to address a wide

   range of health and medical conditions, and courts have affirmed decisions not to vary downward

   in cases in which defendants have faced significantly worse afflictions. See, e.g., United States v.

   Dao, 424 F. App’x 576, 577-80 (8th Cir. 2011) (affirming denial of variance downward from 144-

   month sentence in fraud case, in which defendant suffered from polio, post-polio syndrome, spinal

   stenosis, neck and back problems, migraines, headaches, and severe psoriasis, and would require

   assistance with everyday life activities); United States v. Moran, 778 F.3d 942 (11th Cir. 2015)

   (affirming 144-month sentence of 72 year-old Dr. Kushner, who was also sentenced to pay

   approximately $9.3 million in restitution for multi-year health care fraud scheme).

           Federal courts have consistently recognized the propriety of incarcerating even defendants

   with severe physical disabilities. See United States v. Cobler, 748 F.3d 570, 574 (4th Cir. 2014)

   (affirming sentencing court’s determination that there was “no reason to vary from the guidelines”

   in case where defendant had grave medical condition); United States v. Hankerson, 491 F. App’x

   166, 168 (11th Cir. 2012) (360-month sentence for disabled, HIV-positive defendant was

   appropriate in light of his criminal history and the severity of his offense); United States v. Sanchez,

                                                     16
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 17 of 19



   381 F. App’x 917 (11th Cir.) (affirming denial of variance on ground that health care fraud

   defendant suffered from total blindness, diabetes, and kidney disease), cert. denied, 131 S. Ct. 302

   (2010); United States v. Fetterhof, 328 F. App’x 781, 783 (3d Cir. 2009) (affirming denial of

   variance for defendant who suffered from diabetes, fibromyalgia, stage two liver disease, a cardiac

   condition, cervical back pain, depression and anxiety).

          All of these cases – indeed, as well as the cases cited by Shapiro – underscore the basic

   premise of what all parties anticipate will happen here, as it is fundamental to sentencing

   proceedings: the Court will consider the particular facts of this case and these crimes; the personal

   background and history of this particular Defendant; and the relevant statutory factors. And here,

   it is extremely notable that the Defendant claims, as he did years ago to the IRS, that his medical

   conditions should translate into more lenient punishment, yet these same factors – his medical

   condition and age – were present in spades during the years in which he designed and executed a

   complex fraud, through which he victimized thousands of others.

          Moreover, at 62, Shapiro is not on the older end of the spectrum for Ponzi schemers; many

   financial fraudsters commit crimes into their seventies, with similar backgrounds and for the same

   motive as Shapiro: greed. See pp. 13-14, supra. In addition, Shapiro’s wife, Jeri Shapiro, was

   given a non-prosecution agreement by the U.S. Attorney’s Office in exchange for her husband’s

   guilty plea, which is a significant benefit to him as well as her, not accounted for in the guidelines.

   Accordingly, there is no legal or persuasive basis on which to grant Shapiro the 50% sentence

   reduction he seeks, or any variance or departure below 25 years’ imprisonment.

              b. Shapiro’s Sentencing Guidelines-Based Arguments Are Unpersuasive.

          Shapiro devotes much of his sentencing memorandum to contesting the sentencing

   guidelines paradigm as overly harsh, based upon the 2B1.1 table as well as multiple enhancements.



                                                     17
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 18 of 19



   Here, however, those factors are not driving the guidelines range, because the parties’ negotiated

   plea agreement capped Shapiro’s possible sentence well below the advisory guidelines range that

   would apply based upon the attributes of the 2B1.1 loss table and the other 2B enhancements about

   which he complains. Indeed, based upon the specific features of his crimes, Shapiro’s guidelines

   range would be life imprisonment – level 43 – but for the parties’ plea agreement. As such, the

   plea offer already includes an approximately 17% variance down from what the guidelines would

   normally dictate for his offense conduct. For the reasons stated above, granting a further reduction

   of Shapiro’s sentence from 300 months to 150 months, as Shapiro advocates, would border on, if

   not amount to, a substantively unreasonable sentence.

          Finally, while Shapiro implies, for example, that it would work an injustice to sentence him

   to a term of imprisonment akin to what an aircraft pirate may receive, the United States Sentencing

   Commission and Congress considered these very issues when determining appropriate punishment

   ranges and statutory penalties for white collar crimes. Unlike a rash or violent decision borne of

   drunkenness, sociopathy, mental instability, a brief lapse in judgment, or abject despair, Shapiro’s

   crimes were of his own conscious making, day in, day out, for years on end, and at times their only

   limiting factor was his creativity. This scheme is markedly different in design and purpose in a

   way that makes it just as serious, if not more serious, than many crimes for which courts may

   impose 25 year sentences. For the years his crimes continued, Shapiro did not appear to think one

   bit about anything other than his personal bottom line; he appears to have chosen to devote more

   time and attention to paying credit card bills for his wife’s hundreds of designer shoes and purses,

   and his own cars and hundreds of bottles of wine, than he did to following multiple courts’ orders,

   and his pattern of depletion of victim investor funds continued after a bankruptcy that he filed;

   after an asset freeze order that named him personally; and through his arrest in April 2019.



                                                   18
Case 1:19-cr-20178-CMA Document 167 Entered on FLSD Docket 10/13/2019 Page 19 of 19



                                            CONCLUSION

          For the foregoing reasons, the United States requests that the Court sentence Shapiro to 25

   years’ imprisonment, in accordance with the advisory guidelines range, and to accomplish the

   goals of sentencing set forth in 18 U.S.C. § 3553. This will provide sufficient, but not greater than

   necessary, punishment, based on the totality of the circumstances.

          The United States also requests that a final order of forfeiture be imposed; that the Court

   pronounce forfeiture as part of the sentence; and, that the Court schedule a restitution hearing to

   take place approximately 60 days from the date of the sentencing hearing, if needed.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                         By:     /s/ Lisa H. Miller
                                                 LISA H. MILLER
                                                 Court ID No. A5502054
                                                 ROGER CRUZ
                                                 Assistant United States Attorneys
                                                 United States Attorney’s Office
                                                 99 NE 4th Street
                                                 Miami, Florida 33132
                                                 Tel: (305) 961-9312
                                                 Email: Lisa.Miller@usdoj.gov




                                                    19
